TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00928-CV


                       Michael Barron and Donald Little, Appellants

                                               v.

  Francis Shaw, Doyle Shaw, Pete Barrera, and John Aguilar, Members of the Barnhart
                      Water Supply Corporation, Inc., Appellees




                FROM THE 51ST DISTRICT COURT OF IRION COUNTY
         NO. CV19-016, THE HONORABLE CARMEN DUSEK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Michael Barron and Donald Little filed this interlocutory appeal from

an order granting a temporary injunction in the underlying cause. See Tex. Civ. Prac. & Rem.

Code § 51.014(a)(4) (authorizing interlocutory appeal from order granting temporary injunction).

However, the clerk’s record contains an order signed by the district court on February 10, 2020

dismissing the underlying cause with prejudice and incorporating by reference the terms of a

settlement that were agreed upon by the parties. Without an appealable order, we may not

exercise appellate jurisdiction. See id. § 51.014; Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001).
               On March 2, 2020, this Court requested that appellants file a written response

demonstrating this Court’s jurisdiction over their appeal. No response was filed. Accordingly,

we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Jurisdiction

Filed: March 13, 2020




                                                2